—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered December 16, 1999, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s summation constituted reversible error is unpreserved for appellate review (see People v Dien, 77 NY2d 885, 886). In any event, the prosecutor’s remarks were either fair response to defense counsel’s summation (see People v Stanley, 191 AD2d 732) or were harmless in light of the overwhelming proof of the defendant’s guilt (see People v Crimmins, 36 NY2d 230). O’Brien, J.P., Friedmann, Schmidt and Townes, JJ., concur.